COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CARLOS PAZ SORIA,                                            No. 08-15-00354-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            243rd District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20150D02411)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until May 18, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Anderson, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 18, 2016.

       IT IS SO ORDERED this 14th day of April, 2016.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.